Citation Nr: 0825500	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  99-02 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 20, 
1997, for the grant of service connection for disabilities of 
the left and right ankle.  

2.  Entitlement to a disability rating higher than 20 percent 
for service-connected left ankle subtalar joint disability.  

3.  Entitlement to a disability rating higher than 20 percent 
for service-connected right ankle subtalar joint disability.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to June 
1964, and from June 1971 to July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of the above Department 
of Veterans Affairs (VA) Regional Office (RO), which assigned 
separate 20 percent disability ratings for the veteran's left 
and right ankle disabilities and assigned an effective date 
of October 20, 1997.  

In a November 2005 decision, the Board denied entitlement to 
an earlier effective date for the award of service connection 
for the veteran's bilateral ankle disability, and also 
remanded his increased rating claims for additional 
development.  After all requested development was conducted, 
the Board issued a decision in September 2006, which denied 
entitlement to increased ratings for ankle disabilities.  

In separate actions, the veteran appealed the Board's 
November 2005 and September 2006 decisions to the U.S. Court 
of Appeals for Veterans Claims (Court).  As to the November 
2005 decision, the record contains a Memorandum Decision from 
the Court, which set aside the portion of the November 2005 
decision which had denied an earlier effective date for the 
grant of service connection for the veteran's bilateral ankle 
disability and remanded the veteran's claim for reasons 
explained herein.  As to the September 2006 decision, the 
record also contains a Joint Motion for Remand, dated in 
February 2008, wherein the appellant's attorney and the VA 
General Counsel agreed to a remand of the veteran's increased 
rating claims.  In February 2008, an order was issued by the 
Court, remanding the veteran's claim for reasons further 
explained herein.  

The veteran's claims are now before the Board for additional 
consideration in light of the actions directed by the Court.  




The issues of entitlement to initial compensable disability 
ratings for the service-connected left and right ankle 
subtalar joint disabilities, and to disability ratings higher 
than 20 percent for those disabilities, are herein REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.  



FINDINGS OF FACT

1.  The veteran filed a claim to reopen his claim for service 
connection for left and right ankle disabilities on September 
9, 1986.  That claim was denied by the RO in a December 1986 
decision.  

2.  The veteran filed a timely notice of disagreement (NOD), 
and the RO issued a Statement of the Case (SOC) in February 
1987.  The veteran provided testimony regarding his service 
connection claims at a personal hearing before a panel of 
adjudicators at the RO in April 1987.  

3.  Without issuing a Supplemental Statement of the Case 
(SSOC) after the April 1987 personal hearing, the RO issued a 
May 1987 Confirmed Rating Decision, again denying the 
veteran's claim to reopen.  

4.  In its January 2008 decision, the Court of Appeals for 
Veterans Claims held that an SSOC was necessary following the 
April 1987 hearing.  

5.  Since an SSOC was not issued following the April 1987 
hearing, the September 1986 claim remained open despite the 
veteran's failure to reply to the RO.  

6.  In a decision issued in in July 2004, the Board granted 
the veteran's subsequent request to reopen his claim, and 
granted service connection for his ankle disabilities. 


CONCLUSION OF LAW

In accordance with the January 2008 Decision by the Court, 
the appropriate effective date for the grant of service 
connection for left and right ankle subtalar joint 
disabilities is September 9, 1986.  38 U.S.C.A. §§ 5103(a), 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.400(o)(2), 4.2 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Given the fully favorable decision to grant an effective date 
earlier than October 20, 1997, for the award of service 
connection for left and right ankle disabilities, as 
discussed below, the Board finds that any issue with regard 
to the timing or content of the VCAA notice provided to the 
veteran is moot or represents harmless error.  

II.  Facts and Analysis

The assignment of effective dates for service connection is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute and regulation provide, in pertinent part, that the 
effective date of an award based on an original claim for 
compensation or a claim reopened after a final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

Review of the record reveals the veteran filed the reopened 
claim which resulted in the current appeal in October 1997.  
As a result, in its August 2004 rating decision, the RO 
granted service connection for left and right ankle 
disabilities and assigned an effective date of October 20, 
1997, the date on which the veteran had filed his request to 
reopen the claim.  However, the veteran has asserted that the 
effective date for the award of service connection should 
have been the date he filed a previous claim for service 
connection, in September 1986.  

With regard to that earlier claim, on September 9, 1986, the 
veteran's then-representative filed an informal claim for 
benefits, which was followed by a statement of the veteran in 
November 1986 seeking reopening of the claim for service 
connection for bilateral ankle disorders, which had been 
previously denied.  The veteran's request to reopen was 
subsequently denied by the RO in a rating decision dated in 
December 1986.  The veteran submitted a timely NOD in 
February 1987 and requested a personal hearing at the RO.  
The RO then issued an SOC in February 1987 and scheduled the 
veteran for a personal hearing.  The veteran was afforded a 
personal hearing in April 1987, where he presented testimony 
as to his service connection claim and expressed 
understanding that he needed to file a substantive appeal in 
order to perfect his appeal to the Board.  In May 1987, the 
RO issued a Confirmed Rating Decision reaffirming the denial 
of service connection and advising him that, if he wished to 
continue his appeal of the decision, he should refer to the 
February 1987 SOC.  The veteran did not submit a VA Form 9 or 
equivalent substantive appeal to the RO within one year of 
the December 1986 rating decision; therefore, the RO 
considered the December 1986 rating as a final decision.  See 
38 U.S.C.A. § 7105(c).  

As noted, the veteran filed a claim to reopen the previously 
denied service connection claims in October 1997, and the RO 
granted service connection for left and right ankle 
disabilities from that date.  

The veteran and his representative have asserted that, 
because the RO did not issue an SSOC following the April 1987 
hearing, the time period for filing a substantive appeal did 
not run and the September 1986 claim remained open.  The 
veteran, through his representative, proffered this argument 
before the Court of Appeals for Veterans Claims, and the 
Court agreed.  In a January 2008 Memorandum Decision, the 
Court found that an SSOC was necessary following the April 
1987 personal hearing, and remanded the case to the Board for 
adjudication consistent with the decision of the Court.  

It is clear from the record that an SSOC was not issued 
following the veteran's April 1987 personal hearing.  The 
Board notes that a remand to the RO for the issuance of an 
SSOC is not warranted at this stage in the proceedings, 
because the issue on appeal at that time, i.e., service 
connection for bilateral ankle and foot disabilities, has 
already been granted.  The Board therefore finds that, 
although the Court's determination in this matter that an 
SSOC was required following the April 1987 hearing does not 
constitute a precedent decision, the Court's decision is the 
law of the case herein.  Thus, the veteran's September 1986 
claim remained open, and the proper effective date for the 
grant of service connection should be from September 9, 1986.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

The issue of the initial disability rating to be assigned for 
the veteran's service-connected left and right ankle 
disabilities, from September 9, 1986, will be remanded to the 
RO for adjudication in the first instance.  


ORDER

In accordance with the Court's January 2008 decision, 
entitlement to an effective date of September 9, 1986, for 
the award of service connection for left and right ankle 
subtalar joint disabilities is granted.  


REMAND

I.  Effective Date

As to the initial disability rating to be assigned for the 
veteran's service-connected left and right ankle disabilities 
from September 9, 1986, the RO must decide this issue in the 
first instance, as the evidentiary record must be examined to 
determine whether, and if so at what level, a compensable 
rating was warranted by the veteran's condition at that time.  
Therefore, this issue is remanded to the RO for appropriate 
adjudication.  

II.  Increased Ratings

The veteran is also seeking entitlement to disability ratings 
higher than the 20 percent ratings currently assigned for his 
service-connected left and right ankle disabilities.  

As noted, the Court remanded the veteran's increased rating 
claims in order for the Board to issue a decision in 
accordance with the February 2008 Joint Motion.  The February 
2008 Joint Motion indicates that a remand is required in this 
case in order for the veteran to be scheduled a VA 
examination.  In this regard, the Joint Motion notes that the 
key question in this appeal is the extent to which the 
symptomatology associated with the veteran's feet and ankles 
can be attributed to his service-connected left and right 
ankle disabilities, as opposed to any other disability for 
which service connection has not been established.  

In this context, a June 2005 VA examination revealed severe 
bilateral ankle and foot pain due to degenerative joint 
disease of the ankle and subtalar joints and also partially 
due to degenerative joint disease of the metatarsal 
phalangeal joints.  The June 2005 VA examination also 
revealed bilateral pes planus, postoperative fracture of the 
right great toe, with no range of motion, and heel spurs.  
However, the examiner who conducted the June 2005 examination 
did not provide an opinion as to which of the veteran's 
symptoms are associated with his service-connected bilateral 
ankle disabilities as opposed to other non-service-connected 
disabilities, and there is no other medical evidence of 
record which provides this information.  Therefore, on 
remand, the RO will be requested to obtain an adequate 
examination and opinion as to specific symptomatology 
associated with the veteran's service-connected bilateral 
ankle disability.  

The Board notes that the veteran has filed claims for service 
connection for bilateral heel spurs, a bilateral knee 
disability, a bilateral hip disability, and a low back 
disability, all claimed as secondary to his service-connected 
left and right ankle disabilities.  In a May 2008 decision, 
the Board remanded the veteran's service connection claims 
for the RO to obtain an opinion as to the likelihood that any 
of the claimed disabilities were caused or aggravated by his 
service-connected bilateral ankle disability.  Because the 
inquiries associated with the veteran's increased rating and 
service connection claims involve consideration of the same 
disability, i.e., the veteran's service-connected left and 
right ankle disabilities, the examiner will be requested to 
consider the opinion provided by the physician reviewing his 
service connection claims.  

Therefore, to ensure full compliance with the Court's January 
2008 Decision and February 2008 Remand, this case is REMANDED 
to the RO for the following development:

1.	The RO should review all of the evidence 
included in the record and determine the 
appropriate initial disability rating(s) to 
be assigned to the veteran's service-
connected left and right ankle subtalar 
joint disabilities, from September 9, 1986.  

2.	The veteran should be afforded a VA 
examination to determine the current level 
of impairment due to service-connected left 
and right ankle subtalar joint disabilities.  
All indicated tests and studies should be 
conducted and all findings described in 
detail.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review is accomplished.

a.	The examiner should be requested to 
record the veteran's pertinent medical 
complaints and provide an assessment of 
the symptoms and clinical findings 
associated with his service-connected 
ankle disabilities, as opposed to any 
currently manifested symptoms 
associated with non-service-connected 
disability(ies).  

b.	The examiner should be asked to answer 
the above question in light of the 
medical evidence of record, including 
the June 2005 VA examination, which 
revealed ankle and foot pain due to 
degenerative joint disease of the ankle 
joints, subtalar joints, and metatarsal 
phalangeal joints, as well as bilateral 
pes planus, postoperative right great 
toe fracture, and heel spurs.  

3.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


